                                Tirelli Law Group, LLC
Westchester Financial Center
50 MAIN STREET, STE. 1265
WHITE PLAINS, NEW YORK 10606
PHONE (914)732-3222
Linda M. Tirelli*

*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS

                                                                             April 28, 2021

Hon. Sean H. Lane
United Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601


RE:        In re Charmaine J. Brown Case No. 18-23036 (SHL)
           Case Status Report


Dear Honorable Judge Lane,

Please be advised that this firm continues to represent Ms. Charmaine J. Brown as co-
counsel to her chapter 13 bankruptcy case, in particular as litigation counsel for the
objection of claims.

By way of Status Report, please be advised that the Claim Objection to POC 5-1 has been
fully briefed, as allow by the Court, and is currently scheduled for argument on May 5,
2021.

Thank you for your time and attention to this matter I remain,


                                              Very truly yours,
                                              __/s/ Linda M Tirelli_______
                                              Linda M Tirelli, Esq.
                                              Debtor’s Counsel
cc:
David J. Babel, Esq.
Kevin T. MacTiernan, Esq.
